Adams, Judge,
delivered the opinion of the court.
The plaintiff recovered a judgment against Henry Spears, and garnished the defendant, Anthony Sauer, on execution issued on said judgment. At the return of the garnishment the plaintiff filed allegations and interrogatories against the garnishee, but the clerk failed to note the filing on the minutes. The garnishee made default, and a judgment by default was rendered against him, which was made final at the first term-. At the next term, on motion of the garnishee, the final judgment was set aside; but the garnishee showing no cause for setting aside the default, the court refused to set it aside and permit the garnishee'to answer, and again heard proof as to the garnishee’s indebtedness, and *302rendered final judgment. A bill of exceptions was filed to the refusal of the court to permit the garnishee to answer. But no motion was made for a new trial, and no other bill of exceptions. There is nothing in the record to warrant a reversal of the judgment.
Judgment affirmed.
The other judges concur.